Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement") is made and entered into as of
11 March, 2016, by and between Tempus Applied Solutions Holdings, Inc., a
Delaware corporation ("Buyer"), and B. Scott Terry, an individual and a resident
of the State of Virginia (“Seller") and, for the limited purposes set forth
herein, Jackson River Aviation, LLC, with respect to the common stock of Tempus
Jets, Inc., a Delaware corporation (the "Company"). Buyer and Seller are each a
“Party” to this Agreement and are sometimes referred to hereinafter as the
"Parties."

 

RECITALS

 

A.WHEREAS, the Company has conducted an air charter business (the “Business”)
and holds an on-demand air carrier's operating certificate, Number 7EXA777M (the
"Operating Certificate"), issued by the United States Federal Aviation
Administration ("FAA") Richmond Flight Standards District Office ("FSDO") in
accordance with the requirements of Parts 119 and 135 of the Federal Aviation
Regulations ("FARs"); and

 

B.WHEREAS, Seller owns 100% of the voting units in the Company (the “Shares"),
which Shares constitute all of the issued and outstanding voting and non-voting
shares of the Company in all classes of share ownership whatsoever; and

 

C.WHEREAS, Jackson River Aviation, LLC is another holder of Seller’s and has an
interest5 in the appropriate disposition of the Company; and

D.WHEREAS, Seller wishes to sell and Buyer wishes to purchase all of the Shares
in the Company, excluding all cash, accounts receivable, other assets and all
liabilities, to be distributed to Seller immediately prior to Closing, but
including, specifically, the Operating Certificate.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the Parties agree
as follows:

 

1.PURCHASE AND SALE OF THE SHARES

 

1.1Purchase and Sale of the Shares. Subject to the terms and conditions set
forth in this Agreement, on the Closing Date (defined below), Seller shall sell
and transfer to Buyer, and Buyer shall purchase and receive from Seller, the
Shares.

 

1.2Purchase Price. The purchase price for the Shares (the “Purchase Price”)
shall be $500,000, payable in common shares of the Buyer.

 

1.3Payment of the Purchase Price. The Purchase Price shall be paid by the Buyer
to the Seller as follows:

 



 1 

 

 

1.3.1At Closing, Buyer shall issue to Seller a number of its common shares equal
to $500,000, divided by the volume weighted average share price of the Buyer
common shares for the 20 previous days that the common shares of the buyer were
eligible to trade, prior to Closing (such number of Buyer’s common shares, the
“Consideration Shares”).

 

2.EXCLUSIONS FROM SALE

 

2.1Company Assets and Liabilities to be Distributed Pre-Closing. Buyer
acknowledges, and hereby consents to, Seller’s plan to cause the Company to
distribute all of its assets and liabilities, excluding the Operating
Certificate and the other Fundamental Assets (as defined below) to Seller prior
to Closing. Specifically, prior to Closing, Company shall distribute all balance
sheet items to the Seller with the exception of those described on Schedule 2.1
to this Agreement.

 

2.2No Other Contracts. On or before Closing, Seller shall cause the Company to
terminate all of its other contracts and business arrangements in place as of
such time.

 

3.REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants:

 

3.1Organization, Standing, and Qualification of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and has all necessary powers to own its properties and to carry on
its business as now owned and operated by it.

 

3.2Ownership of the Company.

 

3.2.1Capital Structure. The Company’s capital consists of one thousand (l,000)
shares of common stock. The Shares constitute one hundred percent (100%) of the
ownership interests of the Company in all classes whatsoever and there are no
other issued shares of stock in the Company, whether common or preferred, and
voting or non-voting.

 

3.2.2Validity. The Shares are validly issued, fully paid, and non-assessable,
and have been issued in full compliance with all federal and state securities
laws.

 

3.2.3Dilution. There are no outstanding subscriptions, options, rights,
warrants, convertible securities, or other agreements or commitments obligating
the Company to issue any additional stock and the Company shall not issue any
additional stock prior to the Closing.

 

3.2.4Title to Outstanding Shares. Seller warrants that it has good and
marketable title to, and is the sole and exclusive owner, beneficially and of
record, of, the Shares, free and clear of all liens, encumbrances, security
agreements, equities, options, claims, charges, and restrictions.

 



 2 

 

 

3.3FAA Certification. The Company holds Operating Certificate #7EXA777M issued
by the FAA under Parts 119 and 135 of the FARs. The Operating Certificate is a
basic or full (i.e., multi-aircraft) Part 135 certificate, good for world-wide
and over-water operations and for the carriage of l 0 or more passengers. Seller
warrants that the Operating Certificate is presently in effect and has not been
revoked, and that the completion of the transactions contemplated hereunder
shall not cause the Operating Certificate to fail to remain in effect or be
revoked.

 

3.4Fundamental Assets. The Company’s assets being acquired as part of Buyer’s
purchase of the Shares include the Operating Certificate; the Company’s
FAA-required Operations Specifications (“Ops Specs”); required manuals and other
documentation approved by the FAA in connection with the issuance of the
Operating Certificate; the Company’s and Seller’s rights in and to the name
“Tempus Jets”, and any logos and service marks, and any trademarks, trade names,
fictitious business names, trade dress or other intellectual property rights
associated with the name “Tempus Jets” and any similar names, including domain
names; unused paper imprinted with the Tempus Jets letterhead, brochures, and
any other marketing materials containing the Tempus Jets name; telephone,
facsimile and data transmission lines and numbers that are specific to the
Company; and the good will associated with the Company’s charter operations
(collectively, the “Fundamental Assets”). The conveyance of the “Tempus Jets”
World Wide Web domain name shall include the Internet Protocol address for the
“Tempus Jets” website and the licensed rights to same and unlimited access to
any password-protected sites for the storage of the Ops Specs, Part 135-required
manuals and all other documentation a certificated carrier is required to
maintain. Any conveyance or assignment of the Fundamental Assets to the Buyer
shall be documented and implemented in accordance with applicable law,
including, if applicable and without limitation, the procedures of the US Patent
and Trademark Office. Upon such conveyance and upon conveyance of the Shares,
respectively, the Buyer shall have good and marketable title to the Fundamental
Assets and the Shares, respectively, free and clear of restrictions on, or
conditions to, transfer or assignment, and free and clear of mortgages, liens,
pledges, charges, encumbrances, equities, claims, easements, rights of way,
covenants, conditions, or restrictions, except for restrictions, prohibitions or
conditions imposed by the FAA on the further transfer of the Operating
Certificate and except for possible minor matters that, in the aggregate, are
not substantial in amount and do not materially detract from or interfere with
the present or intended use of any of these Fundamental Assets, nor materially
impair the Company’s Business operations. No liabilities of the Seller shall be
transferred to or assumed by the Company or the Buyer. As of the date hereof,
Seller is not aware of any third party or adverse claim upon or regarding any of
the Fundamental Assets.

 

3.5Absence of Liabilities. No liabilities of the Seller shall be transferred to
the Company and Seller will cause any Liabilities of the Company to be
transferred to the Seller prior to Closing.

 

3.6Contracts. To the extent there are any Contracts or similar obligations of
the Company, Seller will assume all such obligations and Contracts and cause
them to be transferred on or prior to Closing.

 

3.7Compliance with Law. To Seller’s knowledge, the Company is not in material
violation of any applicable federal, state, or local statute, law or regulation,
and Seller is not in material violation of any applicable federal, state, or
local statute, law, or regulation, insofar as the Business and Fundamental
Assets being transferred pursuant to this Agreement are concerned. Should any
liability arise from any such violation, post-closing or otherwise, Seller shall
indemnify Buyer as per Section 10.1 to follow.

 



 3 

 

 

3.8Litigation and Claims. To Seller’s knowledge, there is no claim, suit,
action, arbitration, or legal, administrative, or other proceeding, or
governmental investigation pending or threatened against or affecting the
Company or the Seller, or any of the Company’s Business, assets (including
without limitation the Fundamental Assets), financial condition or business
prospects, or which may affect the legality or feasibility of the transactions
contemplated by this Agreement, or which may affect Buyer’s right to acquire the
Shares or to operate the Company’s Business. Should any such liability arise
post-closing or otherwise, Seller shall indemnify Buyer as per Section 10.1 to
follow.

 

3.9Authority and Consent Seller has the right, power, legal capacity, and
authority to enter into and perform its obligations under this Agreement, and no
approvals or consents of any persons are necessary in connection with it.

 

3.10Absence of Brokers. Seller has not engaged the services of any broker or
finder in connection with the sale of the Shares pursuant to this Agreement, and
upon consummation of the transactions contemplated hereby, no fee or payment
shall be due from Seller or the Company to any such broker or finder.

 

3.11Full Disclosure. None of the representations and warranties made by Seller
in this Agreement contains any untrue statement of a material fact, or omits any
material fact the omission of which would be misleading.

 

3.12No Violation; Compliance with Securities Laws. The execution and delivery of
this Agreement (or any related instrument) by Seller does and will not, and the
consummation of the transactions contemplated hereby and the performance by
Seller of his obligations hereunder will not result in or constitute a breach of
any order, consent, agreement or other obligation affecting Seller or to which
Seller is a party. Seller understands that the Consideration Shares have not
been registered under the Securities Act of 1933, as amended (“1933 Act”), or
under any applicable state securities laws. Seller further acknowledges and
agrees that the offer and sale of the Consideration Shares to Seller hereunder
is exempt from any such registration requirements. Seller understands that the
Consideration Shares cannot be sold, assigned, or otherwise transferred unless
they are subsequently registered under the 1933 Act and any applicable state
securities laws or if an exemption from such registration or qualification is
then available. Seller agrees to comply with all securities laws and regulations
governing this transaction and any future disposition or transfer of the
securities so that Seller does not cause, directly or indirectly, this
transaction to violate any applicable securities laws.

 

3.13Continuing Validity of Representations and Warranties. All representations
and warranties of Seller set forth in this Agreement will be true and correct as
of the date of this Agreement and remain so continuously until the Closing.
Seller shall promptly notify Buyer if any representation or warranty becomes
untrue or incorrect.

 



 4 

 

 

4.BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants that:

 

4.1Organization, Standing and Qualification of Buyer. Buyer is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has all necessary powers to own its properties and to carry on its business.

 

4.2Authority and Action. Buyer has the requisite power and authority to enter
into this Agreement and to perform all of its obligations and consummate the
transactions contemplated hereby. Buyer has taken or will take prior to Closing,
all necessary and appropriate company actions to authorize, execute and deliver
this Agreement and to consummate the transactions contemplated hereby. This
Agreement constitutes a legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms. At the Closing, all
other documents required to be executed and delivered by Buyer in connection
with such Closing will be duly authorized and will, when executed and delivered,
constitute legal, valid and binding obligations of the Buyer, enforceable
against the Buyer in accordance with their terms.

 

4.3No Violation; Compliance with Securities Laws. The execution and delivery of
this Agreement (or any related instrument) by Buyer does and will not, and the
consummation of the transactions contemplated hereby and the performance by
Buyer of its obligations hereunder will not, violate, breach or conflict with
any organizational documents of Buyer, result in or constitute a breach of any
order, consent, agreement or other obligation affecting Buyer or to which Buyer
is a party. Buyer understands that the Shares have not been registered under the
1933 Act, or under any applicable state securities laws, and that Seller has no
obligation to register such Shares or the offer of the Shares to Buyer. Buyer
further acknowledges and agrees that the offer and sale of the Shares to Buyer
hereunder is exempt from any such registration requirements. Buyer understands
that the Shares cannot be sold, assigned, or otherwise transferred unless they
are subsequently registered under the 1933 Act and any applicable state
securities laws or if an exemption from such registration or qualification is
then available. Buyer agrees to comply with all securities laws and regulations
governing this transaction and any future disposition or transfer of the
securities so that Buyer does not cause, directly or indirectly, this
transaction to violate any applicable securities laws.

 

4.4Absence of Brokers. Buyer has not engaged the services of any broker or
finder in connection with the sale of the Shares pursuant to this Agreement, and
upon consummation of the transactions contemplated hereby, no fee or payment
shall be due from Buyer or the Company to any such broker or finder.

 

4.5Full Disclosure. None of the representations and warranties made by Buyer in
this Agreement contains any untrue statement of a material fact, or omits any
material fact the omission of which would be misleading.

 

4.6Continuing Validity of Representations and Warranties. All representations
and warranties of Buyer set forth in this Agreement will be true and correct as
of the date of this Agreement and remain so continuously until the Closing.
Buyer shall promptly notify Seller if any representation or warranty becomes
untrue or incorrect.

 



 5 

 

 

5.SELLER’S OBLIGATIONS BEFORE CLOSING

 

Seller makes the following covenants only for the period (the “Pre-Closing
Covenant Period’’) commencing on the date of this Agreement and ending on the
earlier to occur of (a) the Closing Date, or (b) thirty (30) days following the
date of this Agreement (the “Expiration Date”):

 

5.1Operation of Company. Seller shall not cause the Company to assume any
liabilities or obligations other than those normally incurred in the day-to-day
operations of the Business without Buyer’s express prior written approval.
Further, Seller shall not cause the Company to assume any liabilities or
obligations that shall bind the Company beyond the Closing Date, except to the
extent such liabilities or obligations will be assumed by Seller with effect
from and after Closing. Seller will bring all employee compensation, including
any accrued benefits, and trade payables current as of the Closing Date and
shall be responsible for payment or reimbursement of any such expenses that the
Company incurs after Closing, but which arose prior to the Closing Date. Except
in connection with the distribution of assets and liabilities contemplated under
Section 2.1 hereof, Seller shall not sell, transfer, assign, encumber, pledge or
otherwise convey to any person other than Buyer any right, title or interest in
the Company or any portion thereof. Until Closing, Seller shall not cause the
Company to act or fail to act in any way that would place at risk the Operating
Certificate.

 

5.2Office and Business Facilities. Nothing contained herein shall be understood
or construed to obligate Buyer to assume any continuing responsibility for the
use, rental or operation of any office, hangar or other facility whatsoever, or
for any services associated with any such facilities, and unless otherwise
agreed to in writing by Buyer, Seller shall continue to bear sole responsibility
for any such obligations after Closing or shall arrange for their termination as
of the Closing Date.

 

5.3Required Positions. Seller shall cause the Company to retain those Company
employees necessary and appropriate for operation of the Business and to pay all
salaries and benefits owing to such employees. After the Closing, Buyer shall be
responsible for salary and benefits of any continuing employees. Seller will
cause the Company to maintain properly qualified management personnel in those
positions required of a Part 135 certificate holder under FAR § 119.69(a)
(sometimes referred to hereinafter as the “Required Positions”) and to pay their
costs of employment, including salaries, withholding and other taxes and any
benefits, incurred up to the Closing. If the Company elects, for any reason
whatsoever, to terminate the employment of any person holding any of the
Required Positions prior to Closing, Seller shall consult Buyer concerning that
person’s replacement. Buyer shall have no duty, post-Closing, to continue to
employ those employees employed by Seller.

 

6.CONDITIONS PRECEDENT TO BUYER’S PERFORMANCE

 

The obligations of Buyer to purchase the Shares under this Agreement are subject
to the satisfaction, at or before the Closing, of all the conditions set forth
in this Section. Buyer may waive in writing any or all of these conditions in
whole or in part without prior notice; provided, however, that no such waiver of
a condition shall constitute a waiver by Buyer of any of its other rights or
remedies, at law or in equity, if Seller shall be in default of any
representations, warranties, or covenants under this Agreement.

 

6.1Accuracy of Seller’s Representations and Warranties. Except as otherwise
permitted by this Agreement, all representations and warranties by Seller in
this Agreement, or in any written statement that shall be delivered to Buyer by
Seller or its agents pursuant to this Agreement, shall be continually true and
correct at all times from the date of this Agreement until and including the
Closing Date as though made at that time.

 



 6 

 

 

6.2Operating Certificate. The Operating Certificate shall be in effect at all
times up to and including the Closing Date.

 

6.3Fundamental Assets. Title to the Fundamental Assets shall remain in the
Company at all times up to and including the Closing Date.

 

6.4Performance by Seller. Seller shall have performed, satisfied, and complied
with all covenants, agreements, deliveries, and conditions required by this
Agreement to be performed, complied with, or satisfied by Seller on or before
the Closing Date.

 

6.5Approval of Documentation. The form and substance of all certificates,
instruments, opinions, and other documents delivered to Buyer under this
Agreement shall be satisfactory in all reasonable respects to Buyer and Buyer’s
counsel.

 

6.6Approval of the Independent Board Members of the Buyer. The Independent
members of the Board of Directors of the Buyer shall have approved the
transaction.

 

7.CONDITIONS PRECEDENT TO SELLER’S PERFORMANCE

 

The obligations of Seller to sell the Shares under this Agreement is subject to
the satisfaction, at or before the Closing, of all of the conditions set forth
in this Article. Seller may waive in writing any or all of these conditions in
whole or in part without prior notice; provided, however, that no such waiver of
a condition shall constitute a waiver by Seller of any other rights or remedies,
at law or in equity, if Buyer should be in default of any of its
representations, warranties, or covenants under this Agreement.

 

7.1Accuracy of Buyer’s Representations and Warranties. Except as otherwise
permitted by this Agreement, all representations and warranties by Buyer in this
Agreement, or in any written statement that shall be delivered to Seller or its
agents pursuant to this Agreement, shall be continually true and correct at all
times from the date of this Agreement until and including the Closing Date as
though made at that time.

 

7.2Performance by Buyer. Buyer shall have performed, satisfied and complied with
all covenants, agreements, deliveries and conditions required by this Agreement
to be performed, complied with, or satisfied by Buyer on or before the Closing.

 

7.3Approval of Documentation. The form and substance of all certificates,
instruments, opinions, and other documents delivered to Seller under this
Agreement shall be satisfactory in all reasonable respects to Seller and
Seller’s counsel.

 



 7 

 

 

8.THE CLOSING

 

8.1Time and Place. The sale of the Shares (the “Closing”) shall take place
within three (3) Business Days after the conditions precedent to Closing set
forth in this Agreement have been satisfied, unless Buyer and Seller may
otherwise agree in writing. The date upon which the Closing occurs shall be the
“Closing Date”. For purposes of this Agreement, the term “Business Day” is
understood to mean any day when the FAA’s offices in Richmond, VA are open for
service to the general public, but excludes Saturdays, Sundays and holidays
observed by the United States federal government.

 

8.2Seller’s Obligations at Closing. At the Closing, Seller shall deliver to
Buyer the following items, in form and substance satisfactory to Buyer and its
counsel, against delivery of the items to be delivered by Buyer and the Company:

 

8.2.1.1Assignment of Shares. An assignment of the certificate(s) evidencing the
Shares;

 

8.2.1.2Fundamental Assets. Physical or electronic custody of the Fundamental
Assets.

 

8.2.1.3Company Books and Records. The organizational documents of the Company
and all of the other books and records of the Company, including without
limitation pertaining to the Fundamental Assets and any other assets and
obligations of the Company being transferred to Buyer upon Closing;

 

8.2.1.4Orders Affecting the Company. Copies of all permits, orders, consents or
exemptions issued by any regulatory agency with respect to the Company, or any
security of it, and all applications for such permits, orders, consents and
exemptions.

 

8.2.1.5Conveyance Documentation. Any documentation reasonably required by Buyer
to evidence the assignment and conveyance of the Fundamental Assets to the
Company.

 

8.3Buyer’s Obligations at Closing. At the Closing, Buyer shall deliver the
Purchase Price as provided in Section 1.3 of this Agreement.

 

9.SELLER’S OBLIGATIONS AFTER CLOSING

 

9.1Indemnity. Each of Seller and Jackson River Aviation, LLC (collectively, the
“Indemnitors”) shall, jointly and severally, indemnify, defend, and hold
harmless Buyer against and in respect of any and all liability, claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable professional and
attorney’s fees, including those arising from settlement negotiations, that
Buyer shall incur or suffer, which arise, result from, or relate to any breach
of, or failure by Seller to perform, any of Seller’ representations, warranties,
covenants, or agreements in this Agreement or in any schedule, certificate,
exhibit or other instrument furnished or to be furnished by Seller under this
Agreement. Each of the Indemnitors shall, jointly and severally, fully indemnify
Buyer for liabilities or claims arising from the term of Seller’s ownership of
the Company. Buyer shall promptly notify the Indemnitors of the existence of any
claim, demand, or other matter to which the Indemnitors’ indemnification
obligations would apply and shall give the Indemnitors a reasonable opportunity
to defend the same at the Indemnitors’ own expense and with counsel of their own
selection; provided that Buyer shall at all times also have the right to fully
participate in the defense at Buyer’s expense. If the Indemnitors shall fail to
defend, Buyer shall have the right, but not the obligation, to undertake the
defense of, and to compromise or settle, the matter (exercising reasonable
business judgment) at the Indemnitors’ risk and expense. The Indemnitors shall
reimburse Buyer for all amounts due under this Section on a monthly basis upon
presentation of invoice therefor. If the claim is one that cannot by its nature
be defended solely by the Indemnitors, then Buyer shall make available and cause
the Company to make available all information and assistance that the
Indemnitors may reasonably request at the Indemnitors’ sole cost and expense.
The duty of the Indemnitors to indemnify Buyer shall survive Closing.

 



 8 

 

 

9.2Compliance with Securities Laws. Seller shall comply with all applicable
securities laws to insure that the transactions contemplated by this Agreement
meet the requirements of such laws and regulations.

 

10.BUYER’S OBLIGATIONS AFTER CLOSING

 

10.1Buyer’s Indemnity. Buyer shall indemnify, defend, and hold harmless Seller
against and in respect of any and all liability, claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries, and deficiencies,
including interest, penalties, and reasonable professional and attorney’s fees,
including those arising from settlement negotiations that Seller shall incur or
suffer, which arise, result from, or relate to any breach of, or failure by
Buyer to perform, any of Buyer’s representations, warranties, covenants, or
agreements in this Agreement or in any schedule, certificate, exhibit or other
instrument furnished or to be furnished by Buyer under this Agreement. Buyer
assumes responsibility for all obligations and liabilities of the Company
arising after the Closing Date which are not attributable to an act or omission
of Seller during Seller’s term of ownership. Buyer expressly does not indemnify
Seller for any act or omission giving rise to liability during the term of
Seller’s ownership of the Company. Seller shall promptly notify Buyer of the
existence of any claim, demand, or other matter to which Buyer’s indemnification
obligations would apply and shall give Buyer a reasonable opportunity to defend
the same at Buyer’s own expense and with counsel of its own selection; provided
that Seller shall at all times also have the right to fully participate in the
defense at Seller’s expense. If Buyer shall fail to defend, Seller shall have
the right, but not the obligation, to undertake the defense of, and to
compromise or settle, the matter (exercising reasonable business judgment) at
Buyer’s risk and expense. Buyer shall reimburse Seller for all amounts due under
this Section on a monthly basis upon presentation of invoice therefor. If the
claim is one that cannot by its nature be defended solely by Buyer, Seller shall
make available all information and assistance that Buyer may reasonably request
at Buyer’s sole cost and expense. The duty of Buyer to indemnify Seller shall
survive Closing.

 

10.2Compliance with Securities Laws. Buyer shall comply with all applicable
securities laws to insure that the transaction contemplated by this Agreement
meets the requirements of such laws and regulations.

 



 9 

 

 

11.TERMINATION AND REMEDIES

 

11.1Termination by Agreement of the Parties. If the Parties determine prior to
the Closing Date that the transactions contemplated in this Agreement cannot be
completed for reasons beyond the reasonable control of the Parties or that the
essential purpose of the transaction will be frustrated (e.g., the FAA revokes
the Operating Certificate, Buyer will not obtain all right, title and interest
in the Operating Certificate) or if Closing has not occurred on or before the
Expiration Date, then the Parties shall terminate the Agreement and cancel the
transactions contemplated herein, and neither Party shall have any other claims
against each other under the Agreement.

 

11.2Termination upon Default. If either Party materially defaults in the due and
timely performance of any of its obligations under this Agreement, the
non-defaulting Party or Parties may terminate this Agreement after ten days’
notice to the defaulting Party, which specifies with particularity the default
or defaults, and such default is not cured within such ten-day period. The
remedies set forth in this Section 11.2 shall be the sole and exclusive remedy
of the Parties for any default prior to Closing.

 

11.3Termination upon Delay beyond the Expiration Date. This Agreement shall be
subject to termination by either Party in the event the conditions required for
Closing have not yet been satisfied on or before the Expiration Date.

 

12.MISCELLANEOUS

 

12.1Disclosures to Third Parties. All information concerning the transactions
contemplated by this Agreement is confidential business information and shall
not be disclosed to third parties without the prior written approval of all of
the Parties, except as may be required by law. All Parties shall take reasonable
precautions to assure that’ all such information remains confidential. All
notices to third parties and all publicity concerning the transactions
contemplated by this Agreement shall be jointly planned and coordinated by and
between Buyer and Seller.

 

12.2Expenses. The Parties agree to bear their respective expenses, including,
but not limited to accounting, legal and other professional fees, incurred with
respect to this Agreement and the transactions contemplated by it.

 

12.3Assignment. Except as provided herein, the rights and obligations of the
Parties under this Agreement may not be assigned or assumed without the written
consent of all Parties. Any attempt to so transfer same shall be void ab initio.

 

12.4Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of the Parties to it and their respective heirs, legal representatives,
successors and any permitted assigns.

 

12.5Parties in Interest. Except as expressly provided in this Agreement, nothing
in this Agreement, whether express or implied, is intended to confer any rights
or remedies under or by reason of this Agreement on any person other than the
Parties to it and their respective successors and assigns, nor is anything in
this Agreement intended to relieve or discharge the obligation or liability of
any third person to any Party to this Agreement, nor shall any provision give
any third person any right to subrogation or action against any Party to this
Agreement.

 



 10 

 

 

12.6Entire Agreement. This Agreement and the other documents to be executed to
implement its provisions together constitute the entire agreement between the
Parties pertaining to the subject matter contained in them and supersedes all
prior and contemporaneous agreements, representations and understandings of the
Parties.

 

12.7Amendment. No supplement, modification, or amendment of this Agreement shall
be binding unless executed in writing by all the Parties.

 

12.8Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the Party making the waiver.

 

12.9Timeliness. Time is of the essence in this Agreement and all of its
provisions.

 

12.10Notices. Notices given under this Agreement shall be in writing and shall
either be served personally or delivered by first class U.S. Mail, postage
prepaid, or by other reliable common carrier, such as FedEx. Notices may also
effectively be given by transmittal over electronic transmitting devices such as
facsimile machine if the Party to whom the notice is being sent has such a
device in its office, provided a complete copy of any notice so transmitted
shall also be mailed in the same manner as required for a mailed notice. Notices
shall be deemed received at the earlier of actual receipt or three days
following deposit in U.S. Mail, postage prepaid. Notices shall be directed to
the Parties at their respective addresses shown below. A Party may change its
address for notice by giving written notice to all other Parties in accordance
with this Section.

 

To Seller:

B. Scott Terry

Tempus Jets, Inc.

333 Scotland Street

Williamsburg, VA 23185

 

To Buyer:

Tempus Applied Solutions Holdings, Inc.

133 Waller Mill Road

Williamsburg, VA 23185

Attn: Bev Castonguay

Telephone: 757-875-7779

 

To Jackson River Aviation, LLC:

133 Waller Mill Road

Williamsburg, VA 23185

 

12.11Governing Law and Venue. This Agreement shall be construed in accordance
with, and governed by, the laws of the Commonwealth of Virginia, and any action
or proceeding, including arbitration, brought by any Party in which this
Agreement is a subject, shall be brought in Virginia.

 



 11 

 

 

12.12Effect of Headings. The headings of the Articles and Sections of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.

 

12.13Invalidity. Any provision of this Agreement which is invalid, void, or
illegal, shall not affect, impair, or invalidate any other provision of this
Agreement, and such other provisions of this Agreement shall remain in full
force and effect.

 

12.14Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.15Number and Gender. When required by the context of this Agreement, each
number (singular and plural) shall include all numbers, and each gender shall
include all genders.

 

12.16Joint and Several Liability. In the event either Party now or hereafter
shall consist of more than one person, firm, or corporation, then and in such
event, all such persons, firms or corporations shall be jointly and severally
liable as Parties under this Agreement.

 

12.17Further Assurances. Each Party to this Agreement agrees to execute further
instruments as may be necessary or desirable to carry out this Agreement,
provided the Party requesting such further action shall bear all related costs
and expenses.

 

12.18Advice of Professionals. Each Party has had the opportunity to be advised
by legal counsel and other professionals in connection with this Agreement, and
each Party has obtained such advice as each Party deems appropriate.

 

12.19Negotiated Terms. The Parties agree that the terms and conditions of this
Agreement are the result of negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party or its professionals participated in its
preparation.

 

12.20Professional Fees and Costs. If any legal or equitable action, arbitration,
or other proceeding, whether on the merits or on motion, are brought or
undertaken, or an attorney retained, to enforce this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, then the successful or prevailing Party or
Parties in such undertaking (or the Party that would prevail if an action were
brought) shall be entitled to recover reasonable attorney’s and other
professional fees and other costs incurred in such action, proceeding, or
discussions, in addition to any other relief to which such Party may be
entitled. The Parties intend this provision to be given the most liberal
construction possible and to apply to any circumstances in which such Party
reasonably incurs expenses.

 



 12 

 

 

12.21Effectiveness. This Agreement shall be dated and effective upon execution
of this Agreement (or one or more of its counterparts) by all of the Parties.

 

12.22Force Majeure. The occurrence of any of the following events shall excuse
such obligations of the Parties as are rendered impossible or unreasonably
impracticable for so long as such event continues; or the Party who is not so
obligated may elect to terminate this Agreement with no further obligation on
the part of either Party under this Agreement to complete its performance:
strikes; lockouts; labor disputes; acts of God; inability to obtain labor,
materials or reasonable substitutes therefor, governmental restrictions,
regulations or controls; judicial orders; enemy or hostile governmental action;
civil commotion; fire or other casualty; and other causes beyond the reasonable
control of the Party obligated to perform.

 

12.23Access to Records after Closing. Buyer and Seller agree to preserve all
records relating to the sale and transactions contemplated by this Agreement for
six (6) years after the Closing. Upon reasonable notice, each Party shall allow
representatives of the other access to such records and the making of copies
thereof during regular business hours at such Party’s place of business for the
following purposes:

 

12.23.1To gather information for preparing tax returns;

 

12.23.2To verify any of the representations or warranties contained in this
Agreement, or obtain further assurances regarding same;

 

12.23.3To comply with any audit, request, subpoena, or other investigative
demand by any government authority; and to prepare for other legitimate purposes
not injurious to the other Party and not related to prospective competition by
such Party with the other Party.

 



 13 

 

 

IN WITNESS WHEREOF, the Parties to this Agreement have duly executed it as of
the date first written above.

 



SELLER:       B. Scott Terry       /s/ B. Scott Terry       BUYER:       Tempus
Applied Solutions Holdings, Inc.       By: /s/ R. Lee Priest   Name: R. Lee
Priest   Title: Chief Financial Officer       Solely for purposes of Sections
9.1 and 12:       Jackson River Aviation, LLC       By: /s/ B. Scott Terry  
Name: B. Scott Terry   Title: Manager  

 

 14 

 

 

Schedule 2.1

Company Assets & Liabilities to be acquired by the Buyer

 

ASSETS

Total Current Assets  $-         Fixed Assets      Total Fixed Assets  $-    
    Other Assets      Intangible Asset  $500,000  Total Other Assets  $500,000 
       TOTAL ASSETS  $500,000         LIABILITIES & EQUITY            
Liabilities             Total Current Liabilities  $-  Total Long Term
Liabilities  $-         Total Liabilities  $-         Equity      Total Equity 
$500,000         TOTAL LIABILITIES & EQUITY  $500,000 

 

 

15



 

 